Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2008

Calhoun v. Young
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3629




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Calhoun v. Young" (2008). 2008 Decisions. Paper 737.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/737


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 07-3629
                                   ___________

                             JAMES LEE CALHOUN,

                                                      Appellant

                                          v.

         KEVIN YOUNG, Individually and in his capacity as Assistant
                 Deputy Defender of Ocean County, NJ;
      FRANCISCO GONZALEZ, Individually and in his capacity as Deputy
                  Public Defender of Ocean County, NJ;
        YVONNE SMITH SEGARS, Individually and in her capacity as
                     Public Defender of New Jersey
               ____________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                     (D.C. Civil Action No. 07-cv-03691)
                  District Judge: Honorable Garrett E. Brown
                  ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 June 25, 2008
             Before: MCKEE, SMITH and CHAGARES, Circuit Judges

                          (Opinion filed: August 1, 2008)
                                  ___________

                                    OPINION
                                   ___________

PER CURIAM

    James Lee Calhoun filed this civil rights action pro se under 42 U.S.C. § 1983,
alleging that three public defenders had violated his constitutional rights. The District

Court dismissed the action for failure to state a claim upon which relief may be granted,

pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1). We have jurisdiction over

this appeal under 28 U.S.C. § 1291. We will affirm the District Court’s order of

dismissal.

         The parties are familiar with the facts and thus we will only briefly summarize

them here. Calhoun, who was incarcerated at the Monmouth County Correctional

Institution in Freehold, New Jersey, when he filed this suit, alleges that Kevin Young,

Assistant Deputy Public Defender of Ocean County, New Jersey, violated his rights by

discontinuing his representation after Calhoun refused to plead guilty.1 Calhoun further

alleges that Francisco Gonzalez, Deputy Public Defender of Ocean County, New Jersey,

and Yvonne Smith Segars, Public Defender of New Jersey, violated his constitutional

rights by not taking corrective action against Young, and conspiring to deprive indigent

criminal defendants of their constitutional rights by securing their convictions through

guilty pleas. Calhoun also contends that the State of New Jersey violated his

constitutional rights by “attempting” to charge him approximately $1,500 in expenses for

his court-appointed counsel.2


   1
       Calhoun’s state criminal trial proceedings appear to be ongoing.
   2
    The New Jersey Public Defender Act includes reimbursement and lien provisions.
See N.J.S.A. 2A:158A-16, 158A-17. N.J.S.A. 2A:158A-16 provides that:

         In all cases where it appears that the defendant has or reasonably expects to

                                               2
       For these putative constitutional violations, Calhoun seeks monetary damages and

an injunction against the State of New Jersey to stop it “from charging indigent criminal

defendants for court appointed counsel.” Calhoun also sought class action status for all

criminal defendants suffering losses of their constitutional rights due to the actions of

defendants. The District Court dismissed Calhoun’s complaint for failure to state a claim

upon which relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and

1915A(b)(1). Calhoun timely appealed.

       In order to establish a 42 U.S.C. §1983 civil rights claim, a claimant must show:

“(1) that the conduct complained of was committed by a person acting under color of state

law; and (2) that the conduct deprived a person of rights, privileges, or immunities

secured by the Constitution or laws of the United States.” Robb v. City of Philadelphia,

733 F.2d 286, 290-91 (3d Cir. 1984) (citing Parratt v. Taylor, 451 U.S. 527, 535 (1981)).

Accordingly, Calhoun’s claims against Young regarding his ineffective representation

were properly dismissed because it is well established that a public defender performing a

lawyer’s traditional functions as counsel to a defendant is not acting under color of state

law. See Polk County v. Dodson, 454 U.S. 312, 325 (1981).3 Further, to the extent


       have means to meet some part, though not all, of the cost of the services
       rendered to him he shall be required to reimburse the office, either by a
       single payment or in installments, in such amounts as he can reasonably be
       expected to pay; but no default or failure in the making of any such payment
       shall in any wise [sic] affect or reduce the rendering of the services to him.
   3
     Moreover, given that Calhoun appears to be awaiting trial in state criminal
proceedings, to the extent his complaint seeks injunctive relief for alleged present and

                                              3
Calhoun is attempting to hold Gonzalez and Segars liable for Young’s actions on a

respondeat superior theory, he failed to present a federal claim. See Polk, 454 U.S. at 325

(“Section 1983 will not support a claim based on a respondeat superior theory of

liability”).

        Calhoun’s claims regarding an alleged conspiracy between Young and the other

two defendants were also properly dismissed because – even assuming arguendo that

Gonzalez and Segars could be considered state actors here – the allegations in the

complaint and all reasonable inferences drawn therefrom fail to state a conspiracy claim.

See Young v. Kann, 926 F.2d 1396, 1405 n.16 (3d Cir. 1991).

        Finally, to the extent Calhoun sought monetary damages and injunctive relief from

the State of New Jersey for “attempting” to charge him and other indigent defendants for

the cost of the public defender services provided them, the complaint was properly

dismissed because a State is not a person for purposes of §1983. Will v. Michigan Dept.

of State Police, 491 U.S. 58, 71 (1989). Even construing Calhoun’s pro se complaint

liberally and assuming arguendo that such relief would be available from Segars in her

individual and/or official capacities, this claim was nonetheless properly dismissed. In

the first instance, it appears that Calhoun has not suffered an injury, let alone a




continuing constitutional deprivations regarding his representation or the on-going
proceedings, the complaint seeks relief that a federal court should not provide. See
O’Shea v. Littleton, 414 U.S. 488, 496 (1974) (citing Younger v. Harris, 401 U.S. 37
(1971)).

                                               4
deprivation of a constitutional right, because he alleges only that there was an “attempt”

to charge him for the cost of his public defender. See also Fuller v. Oregon, 417 U.S. 40,

54 (1974) (upholding Oregon recoupment statute providing that an indigent convicted

person, who later becomes able to pay for his counsel, may be required to do so).

       For the foregoing reasons, we will affirm the order of the District Court.




                                             5